In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2045
DETLEF SOMMERFIELD,
                                                   Plaintiff-Appellee,
                                 v.

LAWRENCE KNASIAK,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 08 C 3025 — Joan B. Gottschall, Judge.
                     ____________________

    ARGUED FEBRUARY 19, 2020 — DECIDED JULY 23, 2020
                ____________________

   Before FLAUM, RIPPLE, and WOOD, Circuit Judges.
    WOOD, Circuit Judge. After experiencing virulent anti-Se-
mitic abuse at the hands of Sergeant Lawrence Knasiak, Of-
ficer Detlef Sommerfield of the Chicago Police Department
(CPD) filed a lawsuit against Knasiak and the City of Chicago
in which he alleged discrimination, harassment, and retalia-
tion based on his German national origin and his Jewish eth-
nicity. After the City was dismissed from the case, a jury re-
turned a verdict for Sommerfield and awarded him $540,000
2                                                  No. 18-2045

in punitive damages; he also received a modest award repre-
senting pre-judgment interest for backpay and pension bene-
fits he already had received. Knasiak has appealed, contend-
ing that he was entitled to judgment as a matter of law, or at
least a new trial, and that the court should have reduced the
punitive-damage award. We recognize that this was a closely
contested case, but in the end we find no error in the district
court’s decisions, and so we aﬃrm.
                               I
    We recount the facts in the light most favorable to the
jury’s verdict. Sommerfield was born and raised in Germany,
where some of his family members had died in concentration
camps during the Holocaust. At some point he emigrated to
the United States, settled in Chicago, and joined the CPD. His
supervisor there was Sgt. Knasiak. For years, Sommerfield en-
dured vicious anti-Semitic abuse from Knasiak. We prefer not
to debase this opinion by repeating what Knasiak said: suﬃce
it to say that the vitriol invoked Hitler, the actions the Nazis
took in the death camps, and regret that Jews today live in the
United States. Although Sommerfield repeatedly pleaded
with Knasiak to stop the harassment, Knasiak never let up.
    On March 13, 2004, Sommerfield’s girlfriend was taken to
the emergency room after suﬀering a severe allergic reaction
to a medication. Sommerfield received permission from the
police captain to go visit her in the hospital during his shift.
When he returned, Knasiak said, “if you want to take care of
your f**king Mexican girlfriend, you take time oﬀ like every-
body else.” This was the last straw for Sommerfield; he re-
sponded by filing a formal complaint, known as a CR, or
“complaint register,” to the internal aﬀairs division about
Knasiak’s oﬀensive comment about his girlfriend and the
No. 18-2045                                                   3

relentless harassment. Filing the CR against Knasiak was a
drastic step: one CPD sergeant testified at trial that he had
never heard of another oﬃcer filing a CR against a superior.
    On March 15, 2004, two days after filing his complaint,
Sommerfield was riding in the passenger seat of a patrol car
driven by another oﬃcer. Attempting to refuel the car at a gas
station, the driver discovered that his gas card did not work.
He suggested that, because Sommerfield lived in the area,
they could go to Sommerfield’s house to retrieve his gas card.
Sommerfield agreed, they drove to his house, and Sommer-
field ran inside for a moment and retrieved the card.
    Sergeant Kelly, another police oﬃcer, was on Sommer-
field’s street at the time Sommerfield went into his house.
Kelly immediately called Knasiak, who ordered Sommerfield
and the driver to meet him back at the station in the com-
mander’s oﬃce. They complied. At the station, Knasiak had
summoned four other superior oﬃcers to witness his disci-
pline of Sommerfield. At trial, CPD oﬃcers testified that they
had never heard of this happening before. Knasiak first inter-
rogated the driver, and then dismissed him and turned to
Sommerfield. Knasiak accused Sommerfield of violating rules
by failing to contact the dispatcher while he was retrieving the
gas card. Knasiak then filed a CR against Sommerfield alleg-
ing that he had been insubordinate by leaving the car without
contacting the dispatcher and recommending that Sommer-
field be suspended. This was the only time Knasiak had ever
issued a CR, much less one with the serious charge of insub-
ordination.
    An apparently independent group of Department oﬃcials
briefly investigated Knasiak’s complaint and suspended Som-
merfield for five days. This measure was unprecedented; in
4                                                   No. 18-2045

fact, the record showed, it was common practice in the De-
partment not to bother the dispatchers for such a short errand.
Sommerfield was the only person Knasiak ever disciplined for
the relatively minor infraction of “failure to report location to
dispatch.” The driver who suggested the brief stop received
only a reprimand. There were other apparent lapses in the in-
vestigation, too. The investigating sergeant failed to interview
a secretary whom Knasiak told to leave the oﬃce the night he
disciplined Sommerfield, nor did the investigator interview
two patrol oﬃcers who were sitting outside Knasiak’s oﬃce
at the time of the reprimand. Further, the report omitted evi-
dence that Knasiak had shouted profanities at Sommerfield as
he disciplined him, relying instead exclusively on the state-
ments of the oﬃcers Knasiak had brought into the oﬃce, who
insisted that it was Sommerfield, and not Knasiak, who had
lost his temper.
    Later Sommerfield was passed over for a promotion to the
position of canine handler, even though he was rated “well-
qualified.” According to Department rules, in order to be eli-
gible for that position, an oﬃcer could not have three or more
complaints against him that resulted in suspension. The
CPD’s canine coordinator testified that Sommerfield did not
get the promotion because he had had exactly three suspen-
sions in the preceding five years, including the one that re-
sulted from Knasiak’s recommendation.
   In 2006, Sommerfield filed a lawsuit against the City of
Chicago and Knasiak (Sommerfield I). Because the statute of
limitations had run on the only claim he raised against
Knasiak, the court dismissed Knasiak from that case, which
proceeded against only the City. Sommerfield won a jury ver-
dict of $30,000. Still wishing to sue Knasiak, however,
No. 18-2045                                                     5

Sommerfield brought the present action (Sommerfield II)
against Knasiak and the City on May 23, 2008. In it, he com-
plained that Knasiak had harassed him and discriminated
against him on the basis of race, religion, and national origin,
and had retaliated against him based on protected activities,
and that the City was responsible for all this. The district court
dismissed the claims against the City with prejudice on Feb-
ruary 26, 2009, on the ground that they duplicated those in
Sommerfield I, but it permitted the claims against Knasiak to
proceed. A somewhat pared down version of that part of the
case went to a jury trial. On July 24, 2014, the jury returned a
verdict in Sommerfield’s favor for $540,000 in punitive dam-
ages and $0 in compensatory damages.
    At that point, before the district court entered final judg-
ment on the verdict, three years of post-trial litigation ensued.
It was concerned primarily with Sommerfield’s eﬀorts to add
a belated indemnity claim against the City and to obtain pre-
judgment interest, and the eﬀorts of the court to calculate (by
the parties’ agreement) Sommerfield’s economic damages
The district court entered its final judgment in Sommerfield II
on May 12, 2017. It awarded Sommerfield a total of
$548,703.96, which represented $540,000 in damages awarded
by the jury and $8,703.96 in pre-judgment interest. The district
court also concluded that Sommerfield was entitled to an-
other $54,315.24 in economic damages, but it oﬀset that award
by a voluntary payment in the same amount that the City had
made to Sommerfield while the case was pending. On June 9,
2017, Knasiak filed a timely motion for judgment as a matter
of law pursuant to Federal Rule of Civil Procedure 50(b), a
Rule 59(a) motion for a new trial, and a Rule 59(e) motion to
alter or amend the judgment. The district court denied all
three motions, and Knasiak now appeals.
6                                                   No. 18-2045

                               II
    Relying on Rule 50(b), Knasiak first urges that it was
wrong even to ask the jury to decide whether he was respon-
sible for either of the adverse actions at issue. Knasiak focuses
in both instances on Sommerfield’s evidence of causation: if
no reasonable juror could connect Knasiak to those adverse
actions, then his motion for judgment as a matter of law
should have been granted. The question is thus whether there
was enough evidence in the record to permit the jury to con-
clude that, for the suspension, the nominal actors (the inves-
tigating oﬃcers) were simply following Knasiak’s recommen-
dations, and thus that no intervening actor insulated Knasiak
from responsibility. See Schandelmeier-Bartels v. Chicago Park
Dist., 634 F.3d 372, 379 (7th Cir. 2011) (plaintiﬀ must prove the
“existence of a link between an employment decision made
by an unbiased individual and the impermissible bias of a
non-decisionmaking co-worker.”) The second adverse action
flows directly from the first: had Sommerfield not received the
CR for the gas-card stop, he would have been eligible for the
canine position and would have received it.
    Knasiak urges that he was not the person who imposed
Sommerfield’s suspension or denied him the promotion. This
alone, he contends, was enough to preclude the jury from con-
cluding that he was responsible for the adverse actions, be-
cause he did not “participate[] directly in the constitutional
violation.” Hildebrandt v. Illinois Dep’t of Nat. Res., 347 F.3d
1014, 1039 (7th Cir. 2003). But the question is not that simple.
As the district court pointed out in its opinion denying
Knasiak’s post-judgment motions, individual liability is pos-
sible if the subordinate employee, motivated by unlawful dis-
criminatory intent, caused the nominal actors to take the
No. 18-2045                                                     7

adverse action. That can happen, for example, if the evidence
shows that the nominal decisionmakers played no real role in
the action, but instead simply rubber-stamped the action of
the subordinate.
    There was ample evidence in the record from which the
jury could have concluded (and did conclude) that Knasiak
filed the CR after the gas-card incident out of discriminatory
animus, and that it was this action that triggered the two ad-
verse actions at issue. In filing that CR, he intended to bring
about the predictable results—namely, Sommerfield’s sus-
pension and ineligibility for the canine handler position. Staub
v. Proctor Hosp., 562 U.S. 411, 417 (2011) (“Intentional torts
such as this, as distinguished from negligent or reckless torts,
generally require that the actor intend the consequences of an
act, not simply the act itself.”) (internal alterations and quota-
tion marks omitted).
    There was also evidence to support the jury’s conclusion
that Knasiak, not the committee that investigated the CR, was
the real decisionmaker. Knasiak himself testified that his rec-
ommendations for suspensions were almost always taken.
And Sommerfield presented evidence that this practice was
followed in his case, given that Knasiak spoke with the police
sergeants investigating his CR. The jury was entitled to con-
clude that Knasiak intended to get Sommerfield suspended
because of his Jewish heritage and that he knew his suspen-
sion recommendation would be accepted because of the con-
sistent practice in the Department and his close relationships
with the investigators.
   Sommerfield also presented enough evidence to permit
the jury to conclude that Knasiak knew about his ambition to
become a canine handler. Another superior oﬃcer testified
8                                                   No. 18-2045

that he knew that Sommerfield was on the “well-qualified
list” for a promotion to canine handler. The oﬃcer addition-
ally testified that it was well-known around the precinct that
Sommerfield had been angling for the position. Finally, the
oﬃcer confirmed that it was well-known that multiple sus-
pensions would disqualify an applicant from the canine han-
dler job. Although there is no direct evidence that Knasiak
knew that Sommerfield wanted the job, there was enough cir-
cumstantial evidence for a jury to find that Knasiak had the
requisite knowledge and intent.
    We are not saying that this evidence was overwhelming,
but that is not the standard. We do not lightly set aside jury
verdicts, and we are satisfied that this is not one of the rare
cases in which that must be done. We also find much of the
discussion in the briefs in this court about the so-called cat’s-
paw idea to be beside the point. Courts need to resist the
temptation to turn colorful metaphors into “doctrines” or
“theories.” Just as we said in Ortiz v. Werner Enterprises, 834
F.3d 760 (7th Cir. 2016), “[the] legal standard … is simply
whether the evidence would permit a reasonable factfinder to
conclude that the plaintiﬀ’s race, ethnicity, sex, religion, or
other proscribed factor caused the discharge or other adverse
employment action.” Id. at 765. Though Ortiz arose under sec-
tion 1981, we clarify here that the same standard applies to
cases brought under section 1983. See Smith v. Bray, 681 F.3d
888, 899 (7th Cir. 2012) (“In general, the same standards gov-
ern intentional discrimination claims under Title VII, § 1981,
and § 1983.”), overruled on other grounds by Ortiz, supra. The
evidence before this jury permitted it to conclude that Knasiak
engineered Sommerfield’s wrongful suspension and his loss
of the promotion. The district court thus correctly denied
Knasiak’s motion for judgment as a matter of law.
No. 18-2045                                                      9

   Knasiak argued in the alternative for a new trial, citing
Federal Rule of Civil Procedure 59(a). Relying largely on its
discussion of the evidence in connection with the Rule 50(b)
motion, the district found that no new trial was warranted.
We review this type of ruling only for abuse of discretion. See
Browning-Ferris Ind. of Vermont, Inc., v. Kelco Disposal, Inc., 492
U.S. 257, 279 (1989). We see no problem of that magnitude
here.
                                III
    Even if he is not entitled to set aside the verdict as a matter
of law or to obtain a full new trial, Knasiak insists that the
punitive-damages component of the jury’s verdict is exces-
sive, disproportionate, and violates due process principles,
and for those reasons must be set aside or reduced pursuant
to Rule 59(e). This is essentially a request for a remittitur. We
generally review a district court’s decision to grant or deny
remittitur for abuse of discretion. Pickett v. Sheridan Health
Care Ctr., 610 F.3d 434, 446 (7th Cir. 2010). A constitutional
challenge to a denial of a motion for remittitur, however, is
reviewed de novo. Cooper Indus., Inc. v. Leatherman Tool Grp.,
Inc., 532 U.S. 424, 435 (2001).
    We analyze the constitutionality of an award of punitive
damages according to the three-part test set out by the Su-
preme Court in BMW of North America, Inc. v. Gore, 517 U.S.
559 (1996). There, the Supreme Court held that an award of
punitive damages will violate the Due Process Clause of the
Fourteenth Amendment only if it is “grossly excessive” in re-
lation to a state’s legitimate interest “in punishing unlawful
conduct and deterring its repetition.” Id. at 568. In applying
that standard, the district court should consider: (1) the de-
gree of reprehensibility of the defendant’s misconduct; (2) the
10                                                 No. 18-2045

disparity between the harm (or potential harm) suﬀered by
the plaintiﬀ and the punitive-damages award; and (3) the dif-
ference between the punitive damages awarded by the jury
and the civil penalties authorized or imposed in comparable
cases. Id. at 574−75.
   Following these instructions, the district court found first
that Knasiak’s behavior was “extremely reprehensible,” be-
cause he had “abused a position of power, one of public
trust,” and because his harassment “persisted for years and
escalated in tone and frequency.” As for the second point, the
court found that the ratio between the punitive-damages
award and the compensatory-damages award stood at 5.8,
which it determined was not irrational. Finally, the court
found that the punitive-damages award was not excessive
compared to other cases.
    Knasiak argues that the district court erred in all three of
these determinations. First, he argues that the Supreme Court
in Gore set out a “hierarchy of reprehensibility,” according to
which acts and threats of violence stand at the top. See Gore,
517 U.S. at 575−76 (“This principle reflects the accepted view
that some wrongs are more blameworthy than others. Thus,
we have said that nonviolent crimes are less serious than
crimes marked by violence or the threat of violence.”) (inter-
nal quotation marks omitted)). Mere verbal harassment, ac-
cording to Knasiak, cannot support such a large punitive-
damages award, as it falls lower in the hierarchy. Second, he
argues that the punitive damages were not reasonably related
to the compensatory damages. Finally, he cites a statute that
he says shows that the punitive damages levied against him
are disproportionately large.
No. 18-2045                                                    11

    We do not find Knasiak’s arguments persuasive. We do
not read Gore as establishing such a rigid hierarchy of repre-
hensibility. The Court observed only that the “degree of rep-
rehensibility” is “the most important indicium of the reason-
ableness of a punitive damages award.” Id. at 575. It noted
that certain types of conduct could support larger punitive-
damages awards than others. Id. Indeed, the Court later clari-
fied that Gore merely set out a series of “factors” to be consid-
ered when evaluating whether conduct was suﬃciently rep-
rehensible to warrant a punitive-damages award. State Farm
Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003).
    Although Knasiak’s harassment never turned physically
violent, his conduct was nevertheless “extremely reprehensi-
ble.” See Farfaras v. Citizens Bank & Trust of Chi., 433 F.3d 558,
561 (7th Cir. 2006) (holding that continuous sexual harass-
ment by three superiors constituted extremely reprehensible
conduct); Neuros Co., Ltd. v. KTurbo, Inc., 698 F.3d 514, 516−17
(7th Cir. 2012) (holding that a company’s dissemination of
false information about a competitor’s products could sup-
port a five-to-one punitive-damages award). Knasiak verbally
abused Sommerfield with vicious anti-Semitic slurs for a pe-
riod lasting years. He degraded him for his Jewish heritage in
front of his co-workers and insulted his girlfriend for her race.
The absence of physical abuse does not render Knasiak’s be-
havior any less reprehensible.
    No legal principle requires the conclusion that this puni-
tive-damages award was excessive relative to the harm that
Knasiak inflicted. Under Gore, a court analyzes the ratio of pu-
nitive damages to “the actual harm inflicted on the plaintiﬀ.”
Gore, 517 U.S. at 580. The district court determined that the
actual economic harm inflicted on Sommerfield as a result of
12                                                    No. 18-2045

his suspension and his loss of the canine handler position was
$54,315.24. The court additionally concluded that the $30,000
that the jury awarded Sommerfield in Sommerfield I belonged
in the calculation of actual harm. Thus, according to the dis-
trict court, the final ratio between the punitive damages and
actual harm stood at $540,000 to $93,019.20, roughly 5.8 to 1.
The court concluded that this was well within constitutional
bounds.
    Knasiak contends nonetheless that the punitive damages
here bear no “reasonable relationship” to the compensatory
damages. He argues that he could not be held liable for the
$54,315.24 that the City of Chicago paid Sommerfield in back-
pay and other compensation. He draws from that fact the con-
clusion that he could not be held liable for Sommerfield’s sus-
pension or his failure to get the canine handler position. Ad-
ditionally, Knasiak argues, because the jury awarded Som-
merfield only punitive damages and no compensatory dam-
ages, it must have been motived by animus toward Knasiak.
    Punitive-damages awards, however, are not conditioned
upon the presence of compensatory damages. Timm v. Pro-
gressive Steel Treating, Inc., 137 F.3d 1008, 1010 (7th Cir. 1998).
The jury’s award of punitive damages without compensatory
damages is thus not suspect, at least not on that basis. We al-
ready have held that there was enough evidence to hold
Knasiak liable for Sommerfield’s loss of pay resulting from his
failure to obtain the canine handler position. Even without
considering the $30,000 award that Knasiak received from the
City of Chicago, the ratio would be $540,000 to $54,315.24, or
9.94 to 1. Mathematical ratios are not “the be-all and end-all
in punitive-damages analysis.” Shea v. Galaxie Lumber & Con-
str. Co., 152 F.3d 729, 736 (7th Cir. 1998). We have upheld
No. 18-2045                                                     13

substantially larger ratios between actual damages and puni-
tive damages in similar cases. See, e.g., Mathias v. Accor Econ.
Lodging, Inc., 347 F.3d 672 (7th Cir. 2003) (upholding a ratio of
37.2 to 1 where a hotel had been found grossly negligent in
failing to rid itself of bedbugs); Fine v. Ryan Int’l Airlines, 305
F.3d 746 (7th Cir. 2002) (upholding a ratio of 50 to 1 in a case
of sex discrimination). The single-digit ratio here, in light of
the severity of the harassment, was consistent with awards in
other cases and did not violate due process.
   With respect to the third Gore factor, Knasiak argues that
the amount of punitive damages imposed upon him exceeds
the amount authorized elsewhere for comparable miscon-
duct. Knasiak points to Title VII’s statutory damages cap,
which limits damages in employment discrimination cases to
a maximum of $300,000. 42 U.S.C. §1981a(b)(3). He argues
that, by analogy, punitive damages should be so limited here.
    We do not accept the first step of his argument: that Title
VII’s damages cap is relevant in this situation. That cap repre-
sents a policy judgment on Congress’s part to limit the
amount of damages that a defendant must pay in a Title VII
case. Title VII applies to entities, rather than individuals, and
the cap reflects the diﬀerence in the incentives an entity may
have to take corrective action after an incident of employment
discrimination. A jury may still award more than $300,000 un-
der Title VII’s system, but the court must reduce the amount
to $300,000. If Congress had wished to cap the damages avail-
able under section 1981, then it would have done so. But it did
not, and we see no warrant for what would amount to a judi-
cial amendment to the statute.
    Finally, Knasiak argues that we should consider his finan-
cial circumstances in assessing the legitimacy of the punitive
14                                                   No. 18-2045

damages. Knasiak is now retired. He has indicated that he
works only sporadically and that he has a mortgage on his
house, medical bills unpaid by insurance, and a negative net
worth. The jury apparently chose $540,000 because it amounts
to ten years of his pension. Knasiak argues that a damages
award of $540,000 would mean financial ruin for him, and
that the district court should have taken that into considera-
tion. But a comparison between the level of punitive damages
and the defendant’s financial resources is not mentioned in
Gore. See also id. at 591 (Breyer, J., concurring) (the financial
position of the defendant “is not necessarily intended to act
as a significant constraint on punitive awards. Rather, it pro-
vides an open-ended basis for inflating awards when the de-
fendant is wealthy.”). We have held that “sanctions should be
based on the wrong done rather than on the status of the de-
fendant; a person is punished for what he does, not for who
he is.” Mathias, 347 F.3d at 676. We note as well that if Knasiak
is or becomes insolvent, his remedy is bankruptcy, which en-
sures that all creditors receive their contractual and statutory
due, rather than leaving one unpaid. Thus, the district court
was within its discretion in declining to grant remittitur.
                               IV
     We AFFIRM the decision of the district court.